Citation Nr: 1757893	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1994 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (see codesheet).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that he has a left ankle condition due to his active service.  He testified at the Board hearing that he has experiencing left ankle problems, including swelling, since around the time he sustained an injury to his right ankle in service.

In the alternative, the Veteran asserted at the Board hearing that his left ankle condition is secondary to his service-connected right ankle disability (due to compensating for the right ankle).

By way of background, the Veteran's service treatment records are silent as to any left ankle complaints, but do show treatment for a right ankle sprain in service.  See, e.g., STRs at p.30 and 52.  The Veteran's post-service VA treatment records in the claims file do not show any treatment for the Veteran's left ankle.  The Veteran testified at the Board hearing that he had not received any post-service treatment for his left ankle.

In November 2012, the RO ordered a VA examination for the Veteran's right ankle, and requested that the VA examiner address whether the Veteran had a right ankle disability that is related to his active service.  A December 2012 VA examination was performed, and the examiner took a history from the Veteran relating to his right ankle, but not the left ankle.  Likewise, the examiner recorded a diagnosis and provided an etiological opinion for the right ankle only.  Thus, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to clarify whether the Veteran has a current left ankle disability, and if so, whether it is related to his active service, or caused or aggravated by his service-connected right ankle disability.

In addition, all of the Veteran's more recent VA treatment records dated since May 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from May 2014 to present.
 
2.  After the above development has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims file was reviewed.  

The examiner should clarify whether the Veteran has any current left ankle disability and whether it is "at least as likely as not":

a) Directly related to the Veteran's active service; or

b) Caused or aggravated by (beyond the natural progress of the disease) his service-connected right ankle disability (including, but not limited to, due to compensating for the right ankle).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC), and then the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

